Order, Supreme Court, New York County (Burton S. Sherman, J.), entered on November 13, 1989, which denied the motion of the defendant Douglas Elliman-Gibbons & Ives, Inc. (DEGI) for summary judgment pursuant to CPLR 3212, unanimously reversed, on the law, the motion granted, and the complaint dismissed against DEGI, with costs. The Clerk is directed to enter judgment in favor of defendant-appellant dismissing the complaint as against it, with costs.
On December 3, 1985, a fire broke out in Apartment 14A of a building located at 435 East 52nd Street in New York City while renovations were being performed in the apartment by contractors. The fire caused substantial damage, spreading to *545the apartment located directly below, Apartment 13A, where Advertising to Women, Inc. (herein referred to as "ATW”) resided.
The plaintiff-respondent Massachusetts Bay Insurance Company, as subrogee of "ATW”, commenced this action against defendant DEGI, the former managing agent of the building, contending that its actions had somehow caused or contributed to the fire. However, DEGI’s term as managing agent ended on October 31, 1985, five weeks before the fire. Moreover, there was nothing in DEGI’s management agreement which imposed any obligation upon it to supervise or control the contractors hired by individual tenants to perform work on their apartments.
Based on the termination date and documentary evidence of the management agreement, defendant DEGI’s motion for summary judgment should have been granted. Concur — Rosenberger, J. P., Ellerin, Wallach, Smith and Rubin, JJ.